DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 03/14/2022.
Claims 1-2 and 4-5 and 7-17 are pending and are hereby examined on the merits
Claim Objections
Claim 1 is objected to because of the following informalities:  “and / or” should read “and”  Appropriate correction is required.
Claim 9 is objected to because both “and” and “or” are in the same Markush group.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 ultimately depend from claims 1-2 and recites that the liquid flavor composition is in spray-dried from. Further, claim 17 which depends from claim 4 recites that the flavor composition comprises a dry matter content of at least 95%. It is unclear whether the scopes of claim 4 and those claims that depend from claim 4 require a liquid flavor composition or a dried flavor composition. For the purpose of examination, claims 4, 11 and 16-17 are not considered. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural  phenomenon without significantly more. The claim(s) recite(s) mannans, protein, amino acid or phospholipid all of which are naturally occurring. This judicial exception is not integrated into a practical application and the claim does not include additional elements thus are not sufficient to amount to significantly more than the judicial exception because a naturally occurring. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedmak US Patent Application Publication No. 2006/0263415 (cited in IDS, hereinafter referred to as Sedmak).
Regarding claim 1, Sedmak teaches a liquid yeast extract that is obtained from treating an isolated yeast cell walls with protease, amylase (e.g., glucanase) and lipase, wherein the yeast extract comprises mannans, and necessarily also comprises soluble glucan, amino acid, protein and/or protein fragment since glucanase and protease are used to cleave the yeast cell walls  (Abstract; Fig. 2; [0012]; [0028-0029]; [0031]; [0041]).
Sedmak teaches that the composition produced can be used as food supplements ([0041]), but does not teach that the composition is a flavor composition. However, “flavor composition” is interpreted not to limit the claim. In the instant case, since the yeast extract as disclosed by Sedmak is derived from isolated yeast cell walls and comprises mannans, soluble glucan, amino acid, protein and/or protein fragment, the prior art composition and the claimed composition are materially indistinguishable and can certainly be used as a flavor composition.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedding US Patent Application Publication No. 2005/0058671, hereinafter referred to as Bedding.
Regarding claim 1, Bedding teaches a liquid dietary supplement for treating/preventing digestive disorder, comprising soluble beta glucan, amino acids, mannans, and phospholipids (0028-0033; 0036; 0050).
Bedding teaches that glucan and mannans are derived from yeast (0032; 0036), but is silent regarding the dietary supplement is derived from isolated yeast cell walls. However, phospholipids and amino acids are available from yeast source such as yeast cell walls. Absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have employed said phospholipids and amino acids from any source including yeast such as yeast cell wall as a matter of preference depending on, for example, availability of same or cost differences involved with one or the other source.
Bedding teaches that the composition is used as dietary supplements and is added to food ([0039]), but does not teach that the composition is a flavor composition. However, “flavor composition” is interpreted not to limit the claim. In the instant case, since the dietary supplement composition as disclosed by Bedding comprises mannans, soluble glucan, amino acid and phospholipids, the prior art composition and the claimed composition are materially indistinguishable and can certainly be used as a flavor composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedding as applied to claim 1 above, further in view of Chossade US Patent Application No. 2010/0143320, hereinafter referred to as Chossade.
Regarding claim 2, Bedding teaches that the dietary supplementary composition comprises 1-50% soluble beta-glucan, 0.5-10% mannans, 3-40% free amino acids (e.g., 1-20% T  and  2-20% Q) and 10-60% phospholipids (0070-0074; 0050). The amounts of each overlap with or encompass the ranges recited in the claim. Further, beta- glucan is known to have a MW of 100-106 Da. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Bedding is silent regarding the composition comprising protein or the amount. 
Chossade teaches a dietary supplement that could be used to promote digestion comprising 15-90 mg amylase, 18-90 mg lactase and 6-80 mg bromelain (0013-0016).
Both Bedding and Chossade are directed to dietary supplements aimed to solve digestive issue. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bedding by including 5-90 mg amylase, 18-90 mg lactase and 6-80 mg bromelain in the dietary supplement of Bedding with reasonable expectation of success, since  "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
Regarding the percent of protein (e.g., enzyme), given that Chossade teaches up to 260 mg protein in the dietary supplement and that Bedding teaches the weight of the dietary supplement is 1-30 g (0080-0081), the prior art teaches a protein concentration that overlaps with the range recited in the claim (for example, 260 mg protein per 1 gram dietary supplement amounts to 26%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 5, Bedding teaches that the composition is used as dietary supplements added to food ([0039]).
Regarding claims 7-8, Bedding teaches a food but is silent regarding the food being reduced fat or reduce salt food. However, before the effective filling date of the claimed invention, it is well known that high fat food or high salt food are associated with health problems such as heart disease, stroke, and/or high blood pressure; therefore, a skilled artisan would have been motivated to choose low fat food and/or low sat food for health reason.
Regarding claims 9-10, Bedding in view of Chossade teaches what has been recited above but is silent regarding those listed in the claim. However, where Bedding discloses food and drink in a generic manner, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added the dietary supplement to any of the food listed in the claim, for the reason that they are regular diet and drink eaten or drank by people.
Regarding claim 12, Bedding teaches that the dietary supplementary composition comprises 1-50% soluble beta-glucan, 0.5-10% mannans, 3-40% free amino acids (e.g., 1-20% T  and  2-20% Q) and 10-60% phospholipids (0070-0074; 0050), which encompasses or overlaps with the dry matter content as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The claim language “is concentrated” is interpreted as a product-by-process limitation, since the claim is directed to a composition, as opposed to a process. In the instant case, given that the composition of prior art and the composition as recited in the claim is materially indistinguishable, claim 12 is met by the prior art.
Regarding claims 13-15, Bedding in view of Chossade teaches the composition is added to food but is silent regarding the amount of the composition. However, a skilled artisan would have been motivated to optimized the amount of the composition in the food such that it could achieve a desired efficacy in treating the digestive disorders. As such, those amounts as recited in the claims are merely obvious variants of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793